This case is here on writ of error the second time.
The controlling law applicable to the case was embraced in the opinions delivered when the case was before this Court on a former writ of error where there was a judgment for plaintiff which was reversed by this Court. Worrell v. Ford, 91 Fla. 44,109 So. 440.
This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be, and the same is hereby affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 642